Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-25-2007

Taylor v. Horn
Precedential or Non-Precedential: Precedential

Docket No. 04-9016




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Taylor v. Horn" (2007). 2007 Decisions. Paper 324.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/324


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                        PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                         No. 04-9016


                 PAUL GAMBOA TAYLOR,

                                               Appellant

                              v.

               MARTIN HORN, Commissioner,
            Pennsylvania Department of Corrections;
            GREGORY R. WHITE, Superintendent
        of SCI Pittsburgh; JOSEPH MAZURKIEWICZ,
               Superintendent of SCI Rockview




        On Appeal from the United States District Court
            for the Middle District of Pennsylvania
                 (D.C. Civil No. 04-cv-00553)
          District Judge: Hon. James F. McClure, Jr.


                   Argued October 18, 2006

  BEFORE: BARRY, FUENTES, and ROTH, Circuit Judges

                  (Filed September 20, 2007)

Matthew C. Lawry, Esq. (Argued)
Michael Wiseman
Defender Association of Philadelphia
Federal Capital Habeas Corpus Unit
The Curtis Center, Suite 545 West

                              1
Independence Square West
Philadelphia, PA 19106

       Counsel for Paul Gamboa Taylor

Stuart Suss, Esq. (Argued)
Office of the Pennsylvania Attorney General
Appeals and Legal Services Section
2490 Boulevard of the Generals
Norristown, PA 19403

       Counsel for Martin Horn, Commissioner,
       Pennsylvania Department of Corrections;
       Gregory White, Superintendent, State
       Correctional Institution at Pittsburgh; and
       Joseph P. Mazurkiewicz, Superintendent,
       State Correctional Institution at Rockview




                ORDER AMENDING OPINION




      IT IS NOW ORDERED that the published Opinion in the
above case filed September 20, 2007, be amended as follows:

       On page 21, second line under A. Federal Competency
Standards, remove “to” after “right” and before “not”. The
phrase should read ... “due process right not to be tried, ...”


                            By the Court,


                            /s/ Julio M. Fuentes
                            Circuit Judge


DATED: September 25, 2007

                                2